Henry, C. J.,
Dissenting; — The act of congress of 1850 was a grant of the title of the swamp lands to the state, “subject to identification of the specific parcels coming within the description.” Martin v. Marks, 97 U. S. 347; Stephenson v. Stephenson, 71 Mo. 127. While the grant was made to the state, with a view to the drainage and reclamation of the swamp lands, no trust was ‘£ fastened upon the lands, but a personal trust in the public faith of the state” was reposed. Duklin County v. Dunklin County Court, 23 Mo. 456 ; Emigrant Co. v. Adams County, 100 U. S. 61. By the act of February 3, 1851, the state granted these lands to the several counties in which they were situate. That act toas ah honest attempt on the part of the general assembly to effectuate the purpose for which the lands were donated to the state. Throughout its provisions the main purpose of reclamation and draining of the lands is prominent. By the act of 1855, however, the several county courts were authorized “to sell and dispose of swamp and overflowed lands within their respective counties, whether with or without draining, or reclaiming the same, as in their discretion they may think most conducive to the interests of said county.” This enlarged the power of the county courts over the swamp lands.
It might still have been contended, however, that, even under that act, the county court could sell them only for the purpose, and on the terms mentioned in the previous swamp land acts; but in 1857 the legislature passed an act, declaring, “That all lands in the state, selected under and by virtue of the act of congress of September 28, 1850, entitled, etc., be and the same are hereby declared to vest in full title, and to lye-long to the counties in which they lie”; and by the gen*217eral law then in force (sec. 2, p. 502 R. S. 1855), the county court was authorized to appoint a commissioner to sell and dispose of any real ¿state belonging to the county, and execute a deed, etc. This act was still in force when the Hammond and Holcombe deeds were executed. That it was within the power of the legislature to grant these lands to the county in fee-simple, stripped of all trusts, has been expressly held by the Supreme Court of the United States, in Mills Co. v. Railroad Companies, 107 U. S. 565, and, if the act of 1857 did not vest the title of these lands in the county of Chariton, it would be difficult to find language that would accomplish that object. If the act had that effect, it ends this controversy, for the county could sell the lands by a 'commissioner, under- the general law. Sec. 2, p. 502, R. S. 1855. That the county court had no authority to release the. railroad company from the consideration it agreed to pay for the lands, three thousand dollars annually forever, does not affect the question of title. The title passed by the commissioner’s deed, and, if the county ■court had no authority to release the railroad company from its obligation, that obligation rests upon the company still. Nor does it matter that the contract between the county court and the railroad companies was fraudulent and corrupt. That cannot affect the title of an innocent purchaser, ■ and ho - fraud is alleged in defendant’s answer.
The following propositions are conceded: First, the act of congress of 1850 operated as a grant of the lands to the state, upon their selection, and did not impose a trust upon the land. Second, the state could, if it saw proper, grant the lands to 'the counties in which they lie, or to an individual, divested of all trusts ; and the only question remaining, about which there is, or can be any controversy, is, ■ did the act of 1857 so grant the lands to the counties in which they were situate % Satisfied that the answer to the last question must be af*218firmative, that the language of the act of 1857 is emphatic, unambiguous, and clearly passed the title to the land in controversy to Chariton county, to be held in fee-simple absolute, the same as if an individual instead of the county had been named therein as grantee, I cannot concur in the foregoing opinion.
Judge Sherwood concurs with me.